12-2776; 12-3505; 12-3672; 14-235
    Shi; Lu; Liu; Ni & Zhu v. Sessions




                            UNITED STATES COURT OF APPEALS
                                FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER FILED
ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF APPELLATE
PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER IN A DOCUMENT
FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE
(WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY ORDER MUST SERVE A COPY
OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals for
    the Second Circuit, held at the Thurgood Marshall United States
    Courthouse, 40 Foley Square, in the City of New York, on the
    3rd day of October, two thousand seventeen.

    PRESENT:
             JON O. NEWMAN,
             DENNIS JACOBS,
             PIERRE N. LEVAL,
                  Circuit Judges.
    _____________________________________

    XIN YUN SHI v. SESSIONS,                                                12-2776
    A088 775 992
    ____________________________________

    XIU JUAN LU v. SESSIONS,                                                12-3505
    A097 753 315
    ____________________________________

    YAN YUN LIU v. SESSIONS,                                                12-3672
    A087 441 542
    ____________________________________

    CHEN FENG NI, YU MING ZHU v. SESSIONS                                   14-235
    A088 372 188/189

    _____________________________________

    10242016-1-4
        UPON DUE CONSIDERATION of these petitions for review of

Board of Immigration Appeals (“BIA”) decisions, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petitions for review

are DENIED.

        Each of these petitions challenges a decision of the BIA

that reversed a decision of an Immigration Judge (“IJ”) granting

asylum.         The   applicable   standards   of   review   are   well

established.       See Jian Hui Shao v. Mukasey, 546 F.3d 138, 157-58

(2d Cir. 2008); see also Wu Lin v. Lynch, 813 F.3d 122, 129 (2d

Cir. 2016).

        Petitioners, all natives and citizens of China, applied for

asylum and related relief based on claims that they fear

persecution because they have violated China’s population

control program with the birth of their children in the United

States.        The BIA recognized that it reviews an IJ’s factual

findings for clear error, see 8 C.F.R. § 1003,1(d)(3)(1), and

conclusions of law de novo, id. § 1003,1(d)(3)(ii). In each of

the cases covered by this order, the BIA concluded that the IJ

had erred in concluding that the petitioner had established an

objectively reasonable fear of future persecution because of




                                    2
10242016-1-4
the birth of children in the United States.1 For largely the same

reasons as this Court set forth in Jian Hui Shao, we find no

error in the BIA’s determination.                         See 546 F.3d at 158-72.

        We     lack    jurisdiction            to    review       the     IJ’s      denial       of

Petitioners’ religious persecution claim in Chen Feng Ni, Yu

Ming Zhu v. Lynch, 14-235.                      Petitioners did not appeal that

ruling to the BIA.                  See 8 U.S.C. § 1252(d)(1); Grullon v.

Mukasey, 509 F.3d 107, 111-12 (2d Cir. 2008).

        For the foregoing reasons, the petitions for review are

DENIED.        As we have completed our review, any stays of removal

that the Court previously granted in these petitions are

VACATED, and any pending motions for stays of removal in these

petitions are DISMISSED as moot.                      Any pending requests for oral

argument in these petitions are DENIED in accordance with

Federal Rule of Appellate Procedure 34(a)(2), and Second

Circuit Local Rule 34.1(b).

                                              FOR THE COURT:
                                              Catherine O’Hagan Wolfe, Clerk




        1. In three of the cases, Nos. 12-3672, 12-3503, and 14-235, the BIA also found clearly
erroneous the IJ’s factual finding that the petitioner had a well founded fear of future persecution.
Because we uphold the BIA’s legal conclusion that the alleged fear of future persecution was not
objectively reasonable, we express no view as to the BIA’s rejection of the IJ’s fact-finding.
                                                   3
10242016-1-4